Case 1:21-cr-20259-RKA Document 37 Entered on FLSD Docket 06/29/2021 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-20259-CR-ALTMAN

  UNITED STATES OF AMERICA,

          Plaintiff,
  v.

  RENE PEDROSA,

        Defendant.
  _____________________________________/

                                            TRIAL ORDER

          The Defendant, Rene Pedrosa, has filed an Unopposed Motion to Continue Trial and

  Enlargement of Time to File Motions. [ECF No. 36]. In that Motion, the Defendant asks for a

  continuance of 90 days “to analyze the evidence provided on today’s date, review it with the client,

  and make determinations as to the Defendant’s defense, including which motions, if any, to file.” Id.

  at 2. The Government doesn’t oppose the Motion.

          Having carefully reviewed the Motion, the Court agrees that the parties need and deserve more

  time. Specifically, the Court finds, under 18 U.S.C. § 3161(h)(7), that the ends of justice served by

  granting this continuance outweigh the best interests of the public and the Defendant in a speedy trial.

  The Court further finds that, under Section 3161(h)(7)(B)(i), failure to extend the trial period would

  result in a miscarriage of justice, and that, under 3161(h)(7)(B)(v), failure to extend the trial period

  would “deny counsel for the defendant or the attorney for the Government the reasonable time

  necessary for effective preparation, taking into account the exercise of due diligence.”

          In short, the Court hereby ORDERS and ADJUDGES that the Motion [ECF No. 36] is

  GRANTED. The period of delay resulting from this continuance—from the day the Motion was

  filed, June 21, 2021, through September 27, 2021—shall be considered excludable time under the
Case 1:21-cr-20259-RKA Document 37 Entered on FLSD Docket 06/29/2021 Page 2 of 5


                                                                   CASE NO. 20-20259-CR-ALTMAN

  Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iii).

         This Case is set for a Criminal Jury Trial at 400 North Miami Avenue, Courtroom 12-4,

  Miami, Florida 33128, during the two-week period commencing September 27, 2021. A Calendar

  Call will be held at 1:30 p.m. on Tuesday, September 21, 2021, at the same location. The deadline

  for the scheduling of guilty pleas is September 21, 2021. See, e.g., United States v. Gamboa, 166 F.3d

  1327, 1331 (11th Cir. 1999) (citing United States v. Ellis, 547 F.2d 863, 868 (5th Cir. 1977)). The

  Defendant’s appearance is required at all hearings.

         It is further ORDERED that:

         1.      All pre-trial motions and motions in limine must be filed by August 30, 2021. Each

                 party is limited to one motion in limine. If there is more than one Defendant, the

                 Defendants shall file a combined motion. Motions in limine may not, without leave

                 of Court, exceed the page limits allowed by the Rules.

         2.      All requests for writs ad testificandum must be filed no later than 14 business days prior

                 to the first day of the scheduled trial period.

         3.      All responses pursuant to the Standing Discovery Order and/or Local Rule 88.10 shall

                 be provided in a timely fashion in accordance with the dates scheduled by the

                 Magistrate Judge. Noncompliance with the Standing Discovery Order, the Local

                 Rules, or the Federal Rules of Criminal Procedure may result in sanctions. Any notice

                 submitted pursuant to Federal Rule of Evidence 404(b) shall include a specific factual

                 basis for the evidence sought to be introduced.

         4.      To the extent required by Local Rule 88.9, all motions shall be accompanied by a

                 written statement certifying that counsel for the moving party has conferred with

                 opposing counsel in a good faith effort to resolve by agreement the subject matter of

                                                     2
Case 1:21-cr-20259-RKA Document 37 Entered on FLSD Docket 06/29/2021 Page 3 of 5


                                                              CASE NO. 20-20259-CR-ALTMAN

             the motion. Email communications shall not be sufficient to constitute conferral.

             Counsel must actually speak to one another, either in person or over the phone, in a

             good faith effort to resolve their disputes prior to filing any motion.

       5.    Counsel shall be prepared to conduct limited voir dire following the Court’s questioning

             of the panel. At any time prior to Calendar Call, each party may file no more than

             five proposed voir dire questions for the Court to ask of the venire.

       6.    The parties shall submit, in Word format, via e-mail to altman@flsd.uscourts.gov,

             proposed jury instructions, including substantive charges and defenses, and a verdict

             form prior to Calendar Call. For instructions on filing proposed documents, please

             see http://www.flsd.uscourts.gov. Although they need not agree on each proposed

             instruction, the parties shall submit their proposed jury instructions and verdict form

             jointly. Where the parties do not agree on a proposed instruction, that

             instruction shall be set forth in bold type. Instructions proposed only by the

             Government shall be underlined. Instructions proposed solely by the defense

             shall be italicized . Every instruction must be supported by citation to authority.

       7.    Prior to Calendar Call, all counsel shall file lists of proposed witnesses and/or

             exhibits to be presented at trial. All exhibits to be offered into evidence must be pre-

             labeled in accordance with the proposed exhibit list. Government exhibits shall be

             designated numerically; defense exhibits will proceed alphabetically.




                                                3
Case 1:21-cr-20259-RKA Document 37 Entered on FLSD Docket 06/29/2021 Page 4 of 5


                                                                    CASE NO. 20-20259-CR-ALTMAN

        8.      If any party seeks to introduce transcript(s) at the trial, that party shall exchange those

                transcripts with all counsel prior to Calendar Call. If a transcript cannot be agreed

                upon, each party shall be prepared to produce its own version for the trier of

        .       All anticipated Jencks Act1 material shall be turned over to defense counsel no later

                than the morning of the first day of trial. The material shall include a face sheet for

                defense counsel to sign and date, acknowledging receipt.

        9.      Upon receipt of this Order, counsel for each defendant shall certify with the Court’s

                courtroom deputy whether that Defendant requires the aid of an interpreter. All parties

                are under an additional instruction to notify the Court, at least 24 hours prior to any

                hearings or trial, if an interpreter is required.

        10.     Arrangements for appropriate clothing for Defendants in custody must be made with

                the Bureau of Prisons at least seven days prior to the scheduled trial date.

        11.     The parties shall comply with Local Rule 88.5, which requires the filing of speedy trial

                reports every 20 days hereafter until the time of trial or plea.

        12.     Local Rule 7.1(a)(2) requires that certain motions be accompanied by proposed orders,

                which must be filed as attachments to those motions. FURTHERMORE,

                PURSUANT           TO       CM/ECF          ADMINISTRATIVE             PROCEDURES,

                PROPOSED ORDERS SHALL BE SUBMITTED TO THE COURT BY E-

                MAIL IN WORD FORMAT TO altman@flsd.uscourts.gov.




  18 U.S.C. § 3500.
  1



                                                     4
Case 1:21-cr-20259-RKA Document 37 Entered on FLSD Docket 06/29/2021 Page 5 of 5


                                                       CASE NO. 20-20259-CR-ALTMAN

        DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of June 2021.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                            5
